Exhibit 10.1

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is entered into as of February 29,
2008, by and among Laurus Master Fund, Ltd., a Cayman Islands company
(“Laurus”), Valens U.S. SPV I, LLC, a Delaware limited liability company, as
partial assignee of Laurus (“Valens,” together with Laurus, each an “Assignor”
and collectively, “Assignors”), and eLandia International Inc., a Delaware
corporation formerly known as Elandia, Inc.(“Assignee”).

BACKGROUND

A. Assignors are a party to a Security Agreement made as of June 29, 2007 (the
“Security Agreement”), by and among Assignors, Assignee, Latin Node, Inc., a
Florida corporation (“Latin Node”), and various subsidiaries listed on Exhibit A
to the Security Agreement (the “Eligible Subsidiaries” and together with Latin
Node, each a “Company,” collectively, the “Companies”), pursuant to which
Assignors agreed to make certain advances available to the Companies.

B. Under the terms of the Security Agreement, Laurus agreed to make Revolving
Loans (as such term is defined in the Security Agreement) to the Companies which
Revolving Loans are evidenced by a Secured Revolving Note in the original
principal amount of $7,500,000 and Assignors made a Term Loan (as such term is
defined in the Security Agreement) which Term Loan is evidenced by a Secured
Convertible Term Note in the original principal amount of $5,500,000.

C. Each Assignor has agreed to sell and assign all of its respective right,
title, and interest in and to the Loans (as defined in the Security Agreement)
and the Ancillary Agreements (as defined in the Security Agreement, and together
with the Security Agreement collectively, the “Loan Documents”) to Assignee and
Assignee has agreed to purchase the Loans and the Loan Documents from Assignors
on the terms and conditions herein contained.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

1 Defined Terms. Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Security Agreement.

2 Assignment and Assumption.

(a) As of the Effective Date (as defined in Section 6 of this Agreement), each
Assignor hereby TRANSFERS, ASSIGNS, SELLS, GRANTS and CONVEYS, WITHOUT RECOURSE,
REPRESENTATION OR WARRANTY OF ANY NATURE WHATSOEVER (except as expressly set
forth in Section 5(a) of this Agreement) unto Assignee all of such Assignor’s
right, title, and interest in and to the Loans and the Loan Documents, together
with all



--------------------------------------------------------------------------------

attendant liens, rights, title, assignments and interests (including security
interests), pertaining to or arising from the Loan Documents (the “Assigned
Rights”).

(b) Assignee hereby PURCHASES all of the Assigned Rights and ASSUMES all of each
Assignor’s obligations under and with respect to the Loans and the Loan
Documents as of the Effective Date (including, without limitation, all of each
Assignor’s commitments, if any, and the obligations owing to each Assignor
thereunder).

(c) Laurus hereby acknowledges that the aggregate outstanding principal amount
of the Revolving Loans and accrued interest thereon as of the commencement of
business on February 29, 2008 is $698,280.73. Assignors hereby acknowledge that
the aggregate outstanding principal amount of the Term Loan and accrued interest
thereon as of the commencement of business on February 29, 2008 is
$5,548,736.24.

(d) The aggregate amount of unpaid fees, due from the Companies to Assignors in
accordance with the terms of the Loan Documents is $718,439.

3 Payment of Purchase Price. In consideration for the Assigned Rights, Assignee
shall pay to Assignors an amount equal to $6,965,455.97 (the “Purchase Price”)
computed as follows: (i) $6,247,016.97 representing the sum of (a) the unpaid
principal balance of, and accrued interest on, the Loans as described in
Section 2(c) above plus (ii) all unpaid fees as described in Section 2(d) above.
The Purchase Price shall be paid by wire transfer to Assignors of immediately
available funds in the lawful currency of the United States of America in
accordance with the wire transfer instructions set forth on Schedule A hereto.

4 Termination of Agreements. Laurus agrees that the following agreements will be
terminated and Latin Node is forever released and discharged from any and all
liability arising thereunder from and after the Effective Date:

(i) the Common Stock Purchase Warrant for 533,158 shares issued June 29, 2007 by
Latin Node to Laurus; and

(ii) the Registration Rights Agreement dated June 29, 2007 between Latin Node
and Laurus.

5 Representations and Warranties.

(a) Each Assignor represents and warrants that (i) the Assigned Rights held by
it are free and clear of any lien or encumbrance created by such Assignor;
(ii) this Agreement has been duly authorized, executed and delivered by such
Assignor, and is the legal, valid and binding obligation of such Assignor
enforceable in accordance with its terms; (iii) it has title to the Assigned
Rights held by it and (iv) it has not previously assigned, sold or hypothecated
any interest that it may have in the Assigned Rights or the Loan Documents.

(b) No Assignor makes any representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made by any Company in or in connection with the Loan Documents, (ii) the
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document, (iii) the occurrence or existence of any

 

2



--------------------------------------------------------------------------------

defaults or events of default under any Loan Document; or (iv) the financial
condition of any Company, or the performance or observance by any Company or any
other obligor of any of its obligations under any Loan Document.

(c) Assignee hereby acknowledges that it is taking the Loan Documents as is,
without recourse to any Assignor, without the benefit of any representations or
warranties from ant Assignor, except as expressly stated in Section 5(a).

(d) Assignee represents and warrants that this Agreement has been duly
authorized, executed and delivered by it, and is the legal, valid and binding
obligation of the Assignee enforceable in accordance with its terms.

6 Effective Date; Conditions Precedent. This Agreement shall become effective as
of the date on which all of the following conditions have been fulfilled (the
“Effective Date”):

(a) Each Company, each Guarantor, Assignor, Assignee and each other party to the
execution of this Agreement as set forth on the signature page hereto shall each
have executed and delivered counterparts of this Agreement to one another; and

(b) Assignor shall have received payment in full of the Purchase Price.

7 Delivery of Documents; Further Assurances. After the Effective Date, each
Assignor shall execute and deliver to Assignee, at the expense of the Companies
or Assignee such other documents, instruments, consents, assignments and
agreements as Assignee shall reasonably request from time to time, to further
evidence or carry out the transfer and assignment contemplated by this Agreement
including, without limitation, delivery to the Assignee of the original Notes,
Warrants, stock certificates together with related stock powers and each
guaranty guaranteeing the payment of the Loans in possession of such Assignor.

8 Indemnities. For and in consideration of each Assignor’s agreements contained
herein, each Company and Assignee jointly and severally hereby indemnify each
Assignor from, and hold Assignor harmless against, all losses, liabilities,
charges, expenses and fees (a) which any Assignor may incur as a result of any
non-payment, claim or refund or charge back of any checks or other items which
have been credited by any Assignor to any Company’s account with any Assignor,
together with all expenses and other charges incident thereto, (b) which
Assignor may have incurred or may now or hereafter incur in connection with the
transactions contemplated by this letter which have not as yet been reflected in
any Company’s loan account which any Company is, or may be, required to bear
pursuant to the Loan Documents and (c) which any Assignor may incur as a result
of errors in calculation of any amounts due any Assignor by any Company;
provided that, in each such case, such indemnification is sought within sixty
(60) days of the date hereof.

9 Consent to Assignment. Each Company and each Guarantor, if any, and their
respective officers, directors, employees, representatives, agents, executors,
heirs, administrators, successors and assigns (each Company, each Guarantor and
each such other party, collectively, the “Releasing Parties “) consents to this
Assignment and agrees to be bound by its terms and conditions to the extent
applicable to it. Each Releasing Party represents and warrants to Assignee that
there are no defenses, offsets or counterclaims to any such party’s obligations

 

3



--------------------------------------------------------------------------------

under any of the Loan Documents. For and in consideration of each Assignor’s
agreements contained herein the Releasing Parties hereby release each Assignor
and each of its officers, directors, representatives, employees, agents,
attorneys-in-fact, affiliates and successors and assigns (collectively, the
“Assignor Parties”) from any and all claims, demands, agreements, actions,
expenses, damages, judgments, liabilities and obligations which any of the
Releasing Parties has ever had against of the Assignor Parties pursuant to the
Loan Documents or any of the transactions relating thereto and hereby agrees to
indemnify the Assignor Parties from, and hold the Assignor Parties harmless
against the same.

10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

11 WAIVER OF JURY TRIAL. EACH ASSIGNOR, ASSIGNEE, EACH COMPANY AND EACH
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Any
signature delivered by facsimile transmission shall be deemed an original
signature hereto.

13 Entire Agreement. This Agreement represents the entirety of all agreements
and understandings of the parties with respect to the subject matter hereof and
supersedes all prior understandings and agreements, whether written or oral.

14 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ELANDIA INTERNATIONAL INC.

By:

 

/s/ Harley L. Rollins

Name:

  Harley L. Rollins

Title:

  Chief Financial Officer

LAURUS MASTER FUND, LTD.

By:

  Laurus Capital Management, LLC, its   investment manager

By:

 

/s/ Scott Bluestein

Name:

  Scott Bluestein

Title:

  Authorized Signatory

VALENS U.S. SPV I, LLC

By:

  Valens Capital Management, LLC, its   investment manager

By:

 

/s/ Scott Bluestein

Name:

  Scott Bluestein

Title:

  Authorized Signatory

CONSENTED AND AGREED TO:

ELANDIA INTERNATIONAL INC.

By:

 

/s/ Harley L. Rollins

Name:

  Harley L. Rollins

Title:

  Chief Financial Officer

SIGNATURE PAGE TO

ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

LATIN NODE, INC. By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President LATIN NODE LLC By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President LATINODE COMMUNICATIONS
CORPORATION By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President NSITE SOFTWARE, LLC By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President TROPICAL STAR COMMUNICATIONS,
INC. By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President

SIGNATURE PAGE TO

ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

TS TELECOMMUNICATIONS, INC. By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President

TOTAL SOLUTIONS TELECOM INC.

By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Vice President

SIGNATURE PAGE TO

ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Wire Transfer Instructions

 

8